EXHIBIT 10.2

 

CONSULTING AGREEMENT

 

THIS AGREEMENT is made as of this 1st day of June, 2011.

 

BETWEEN:

 

CORVUS GOLD INC., a body corporate having an office at #2300-1177 West Hastings
Street, Vancouver, BC V6E 2K3

 

(hereinafter referred to as the “Company”)

OF THE FIRST PART

 

AND:

 

BLUE PEGASUS CONSULTING INC., of 824 Gauthier Avenue, Coquitlam, BC V3K 1R9

 

(hereinafter referred to as the “Consultant”)

OF THE SECOND PART

 

AND:

 

PEGGY WU

 

(hereinafter referred to as the “Principal”)

OF THE THIRD PART

 

WHEREAS the Company carries on a mineral exploration and development business in
Canada and the United States;

 

AND WHEREAS the Company wishes to retain the services of the Consultant, in the
capacity of Chief Financial Officer, to assist in the furtherance of the
business;

 

AND WHEREAS the Company and the Consultant have agreed that the consulting
relationship will be governed by the terms and conditions of this Consulting
Agreement;

 

AND WHEREAS the Principal is the beneficial owner, director and employee of the
Consultant and will be providing such services on behalf of the Consultant.

 

NOW THEREFORE for and in consideration of the provision of services by the
Consultant to the Company and for the Base Fees and Payments to the Consultant
hereunder, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the Consultant and the Company,
the parties have executed this Agreement to indicate their agreement to the
terms and conditions of the consulting services as set out below.

 

 

1.Definitions



 

1.1.“Agreement” means this Consulting Agreement along with the Schedules
referred to herein, as may be supplemented and amended pursuant to the
provisions hereof;



 

1.2.“Base Fees” means the base fees amount set forth on Schedule “B” hereto, as
such may be amended from time to time;



 



 

 

 

1.3.“Board” means the Board of Directors of the Company;



 

1.4.“Business” means being engaged in mineral exploration and development
business in Canada and the United States; and



 

1.5.“Payments” means all other payments or reimbursements to be made to the
Consultant other than the Base Fees, as set forth on Schedule “B” hereto, as
such may be amended from time to time.



 

2.Term of Consulting Service



 

2.1.The term of the Consultant's consulting with the Company shall begin on the
date hereof and shall thereafter be month to month until terminated pursuant to
Section 9.1 hereof.



 

3.Position of Consulting Service



 

3.1.Consultant's position and duties to the Company are set forth in Schedule
“A” to this Agreement (the “Services”). It is understood and agreed between the
Consultant and the Company that the Services of the Consultant may be changed at
any time by the Company and the Consultant executing a revised Schedule “A”, and
attaching it to the copy of this Agreement, and this will in no way affect any
of the other terms and conditions of this Agreement which will continue in full
force and effect.



 

4.Consulting Fees



 

4.1.Consultant's Base Fee and Payments are as set out in Schedule “B” to this
Agreement. The Company and Consultant agree that the amount and scope of the
Base Fees and Payments may be amended from time to time with the consent and
agreement of both the Company and Consultant by executing a revised Schedule “B”
and attaching it to this Agreement, and this will in no way affect any of the
other terms and conditions of this Agreement which will continue in full force
and effect.



 

5.Indemnification



 

5.1.Consultant will indemnify, defend and hold the Company and/or its
subsidiaries, affiliates and their respective directors, officers, employees,
agents, successors and assigns harmless from and against any allegation or claim
based on, or any damage, loss, and expense and any other liability (including
reasonable legal fees incurred on such claims and in proving the right to
indemnification) (collectively “Claims”) arising from any act or omission by
Consultant or Principal, including without limitation any breach of this
Agreement or allegation or Claim of negligence, strict liability or misconduct.
However, the foregoing does not apply to the extent such Claim results solely
from the Company’s negligence, wilful misconduct or express direction to
Consultant. The duty to defend is independent of its duty to indemnify.
Consultant’s obligations under this section are independent of all its other
obligations under this Agreement. Consultant will use counsel reasonably
satisfactory to Company to defend each Claim, and the Company will cooperate (at
Consultant’s expense) with Consultant in the defence. Consultant will not
consent to the entry of any judgment or enter into any settlement without the
Company’s prior written consent, which may not be unreasonably withheld.



 

5.2.The Company will indemnify, defend and hold Consultant and Principal
harmless from and against any Claim arising from the performance by Consultant
of the Services in good faith acting reasonably. However, the foregoing does not
apply to the extent such Claim results from Consultant’s negligence, wilful
misconduct, unlawful conduct or failure to comply with this Agreement or
direction of the Company. The Company’s duty to defend is independent of its
duty to indemnify. The Company’s obligations under this section are independent
of all its other obligations under this Agreement. The Company will use counsel
reasonably satisfactory to Consultant to defend each Claim, and Consultant will
cooperate (at the Company’s expense) with the Company in the defence. The
Company will not consent to the entry of any judgment or enter into any
settlement without Consultant’s prior written consent, which may not be
unreasonably withheld.



 

5.3.The foregoing indemnity provisions shall survive the termination of this
Agreement and the termination of the Consultant’s term with the Company.

 



6.General Obligations of Consultant to the Company



 

6.1.The Consultant shall serve the Company diligently, faithfully and to the
best of the Consultant’s ability and throughout the term of the Consultant's
term with the Company.

 



 

 



 

6.2.The Consultant shall adhere to the policies and procedures adopted by the
Company from time to time, the laws, regulations, policies and industry
standards of all applicable governmental and regulatory agencies, stock
exchanges and security commissions. The Consultant shall obey and carry out all
lawful orders and directions given to the Consultant by the Company.

 

 

6.3.The Consultant acknowledges and agrees that he will take all necessary steps
to protect and maintain the required level of security and privacy over the
personal information of the Consultants, consultants, or customers of the
Company obtained in the course of the Consultant’s term with the Company. The
Consultant shall at all times comply, and shall assist the Company to comply,
with all privacy laws as may be applicable to the Company and its operations.



 

7.Confidentiality Obligations of the Consultant





 

7.1.The Consultant acknowledges and agrees that as a senior manager, the
Consultant holds a position of trust and confidence with the Company, and acts
as a fiduciary of the Company. It is a condition of the Consultant’s consulting
with the Company that they maintain, in the strictest of confidence, all
confidential and proprietary information respecting the business and affairs of
the Company, its business partners, service providers and customers. Therefore,
except as reasonably necessary to perform the Services, Consultant and Principal
agree not to use or divulge, furnish or make accessible to any person any
information relating to the Business of the Company of a confidential or
proprietary nature including, without limitation, information about Company
mineral properties or properties the Company or its affiliates are considering
acquiring an interest in, such as surveys and assay results, and financial
information of the Company (collectively “Confidential Information”). Upon
termination of this Agreement, Consultant and Principal agree to (a) return to
the Company all originals and copies of Confidential Information which exist in
written or other physical form, and all property of any kind that belongs to the
Company, that is in Consultant’s possession or under Consultant’s control, and
(b) delete any Confidential Information from any personal electronic devices.



 

8.Conflict of Interest



 

8.1.The Consultant shall not, without the written consent of the Company, during
the term of this Agreement, either as a principal or agent, partner, or
shareholder, or as a director, officer, manager or Consultant of a corporation
or otherwise, carry on, or be engaged or concerned or interested in any business
which is in competition to any business conducted by the Company or any
affiliated or subsidiary company of the Company. For greater certainty, any
entity which holds or is seeking to acquire an interest in a mineral property
located in whole or in part within 50 kilometres of the perimeter of any mineral
property owned by the Company or in which the Company has an interest or
property in which the Company is seeking or considering to acquire ownership or
an interest shall be deemed a competitor of the Company. Notwithstanding the
provisions of this Section 9.1, nothing set out in this Section 9.1 shall
prevent the Consultant from being a shareholder only, holding not more than 10%
of the outstanding shares of any company or corporation carrying on such a
business and whose shares are listed on a recognized stock exchange in the
United States of America or Canada.



 

8.2.The Consultant shall conduct itself at all times so as to avoid an actual or
potential conflict of interest. The Consultant shall immediately disclose to the
Board any real or potential conflict of interest. The Board shall be the sole
and absolute arbiter of whether a conflict of interest exists, which decision is
final, and the Consultant hereby agrees to accept the decision of the Board in
respect of all conflicts of interest, and to at all times conduct itself in
accordance with the decision of the Board on a conflict. Until such time as the
Board has determines whether an actual or potential conflict of interest exists,
the Consultant shall recuse itself from taking any action or step in respect of
which the conflict has been raised so as not to injure the business or
reputation of the Company.



 

9.Termination



 

9.1.Either party may terminate this contract without cause, by providing thirty
(30) days advance written notice to the other party. The Company may terminate
this Agreement immediately for good cause without advance written notice. Good
cause shall include, but not be limited to, any material breach of this
Agreement or material misconduct or negligence in the performance of the
Services. Upon termination, without good cause, the Consultant will be entitled
to payment for all Base Fees and Payments earned or incurred during the term of
this Agreement, but shall not thereafter be entitled to any Base Fees or
Payments.



 

10.Non-Solicitation



 

10.1.The Consultant agrees that for a period of twelve (12) months following the
termination of this Agreement for any cause or reason, its expiry or
non-renewal, the Consultant shall not, either directly or indirectly, solicit,
divert, entice or take away any of the business partners, customers, service
providers or investors of the Company with respect to any of the business
prospects, developments, or assets of the Company.

 



 

 



 

10.2.The Consultant agrees that for a period of twelve (12) months following the
termination, of this Agreement for any cause or reason, its expiry or
non-renewal, the Consultant shall not, either directly or indirectly, on the
Consultant’s own behalf or on behalf of another solicit, divert, entice, hire,
retain, employ or take away any employee or contractor of the Company, whether
with or without compensation.



 

10.3.The Consultant acknowledges and agrees that in consideration of the
obligations of the Company under this Agreement, the time limitations and
restrictions in Sections 10.1 and 10.2 are reasonable and properly required for
the adequate protection of the Business and the Confidential Information of the
Company, and having regard to the Services, and that such limitations will not
affect the Consultant’s ability to obtain reasonable consulting opportunities
following the termination of this Agreement for any cause or reason.



 

10.4.In the event of any alleged breach of this Section of the Agreement by the
Consultant, the Company shall be entitled, if it so elects, to institute and
prosecute proceedings to obtain a interlocutory or permanent injunction (without
posting any bond) in order to prevent activities in violation of this Agreement
and to obtain specific performance and/or money damages for any breach of this
Agreement by the Consultant, but nothing herein contained shall be construed to
prevent such remedy or combination of remedies as the Company may elect to
invoke. The failure of the Company to promptly institute legal action upon any
breach of this Agreement shall not constitute a waiver of that or any other
breach hereof. Consultant recognizes and agrees that the enforcement of this
Agreement is necessary to ensure the preservation and continuity of the Business
and goodwill of the Company and its affiliates.



 

11.Independent Contractor Status



 

11.1.The relationship with the Company created by this Agreement is that of an
independent contractor for all purposes, including under the Income Tax Act
(Canada) and any similar provincial taxing legislation. Nothing contained in
this Agreement shall be regarded or construed as creating any relationship
(whether by way of employer/employee, agency, joint venture, association, or
partnership) between Consultant/Principal and the Company other than as an
independent consultant. Consultant and Principal expressly acknowledge having
requested engagement as an independent contractor and not an employee of the
Company. Consultant shall be free to determine how the Services are completed
and use of time, subject to meeting Company requirements. Consultant further
acknowledges that no statutory deductions will be made from Base Fees because
Consultant is an independent contractor and that Base Fees paid will not qualify
for eligibility for employment insurance benefits. Consultant shall be
responsible for deducting and remitting employee amounts and paying employer
contributions as applicable all necessary taxes and statutory amounts, including
without limitation, HST/GST, income taxes, employment insurance and Canada
pension plan contributions, arising from payments of fees to Consultant or
remuneration to Principal from such fees and will, on request, provide Company
with reasonable proof of same.



 

11.2.Consultant will also maintain Workers’ Compensation Board registration in
good standing at all times during the term of this Agreement and provide proof
of same on request of the Company.



 

11.3.Consultant shall indemnify and hold harmless the Company in respect of any
liability that the Company may subsequently be determined to be under to any
government authority or agency arising out of any alleged failure to make source
deductions or employer contributions in respect of the Base Fees paid under this
Agreement or in respect of any determination that Principal is an employee of
the Company, including all legal fees incurred by Company to consider, defend
against or settle any such liability.



 

12.Liability of Principal



 

12.1.In addition to the express obligations of Principal under this Agreement,
Principal agrees to ensure Consultant performs its obligations under this
Agreement and to be jointly and severally liable with Consultant for any breach
of this Agreement.



 

13.Notices



 

13.1.Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and either delivered personally or sent by facsimile,
with delivery confirmed. For greater certainty, the current addresses of the
parties are as follows:

 



 

 

 



  If to Company: Corvus Gold Inc.     #2300-1177 West Hastings,     Vancouver,
BC V6E 2K3     Facsimile: (604) 408-7499         If to the Consultant or
Principal:  Blue Pegasus Consulting Inc.     824 Gauthier Avenue,     Coquitlam,
BC V3K1R9















 

13.2.In the event that either party wishes to change its address and contact
information for notices under this Agreement, such party shall notify the other
party in writing.



 

14.Entire Agreement



 

14.1.This Agreement, together with the Schedules hereto, and the policies and
procedures of the Company in force from time to time, contains the entire
Agreement between the Company and the Consultant and supersedes and cancels all
previous negotiations, understandings, representations and agreements, whether
verbal or written, with respect to the terms and conditions of consulting
between the Company and the Consultant. The parties agree that this Agreement
may only be modified in writing signed by both parties.



 

15.Laws



 

15.1.This Agreement shall be governed by and interpreted in accordance with the
laws of the Province of British Columbia. The Company and Consultant agree that,
subject to Section 16, if there is any dispute between them arising out of this
Agreement, the Company and Consultant agree to submit their dispute to
adjudication before the Courts of the Province of British Columbia in the City
of Vancouver and the Company and Consultant hereby exclusively and irrevocably
attorn to the jurisdiction of the Courts of the Province of British Columbia in
the City of Vancouver.



 

16.Arbitration



 

16.1.If any dispute arises between the parties touching or concerning this
Agreement, its construction or effect, or as to the rights, duties and
liabilities of the parties hereto, or either of them, or as to any other matter
in any way connected with, or arising out of the subject matter of this
Agreement, then the dispute shall be submitted for determination to a single
arbitrator whose appointment is to be mutually agreed upon, and failing such
agreement the single arbitrator shall be appointed by a Justice of the Supreme
Court of British Columbia.



 

16.2.The arbitrator so chosen shall immediately hear and determine the question
in dispute including all questions of fact or law. The arbitrator’s decision
shall be final and binding on the parties as to any question submitted to the
arbitrator, and the parties shall abide by the decision of the arbitrator.
Except as otherwise provided in this Agreement, each party shall bear its own
legal and other expenses associated with any arbitration hereunder, and unless
otherwise determined by the arbitrator, all other expenses in connection with
such arbitration, including the reasonable compensation to the arbitrator, shall
be divided equally between the parties.



 

16.3.The rules of procedure and evidence and other provisions of The Arbitration
Act of the Province of British Columbia, for the time being in force, shall
apply to all disputes which may arise between the parties whether during the
continuance of this Agreement or upon or after its termination.



 

17.Successors and Assigns



 

17.1.This Agreement shall not be assignable by either party unless the written
consent of the other party has been obtained, except that the Company may assign
this Agreement to any affiliate (as defined in the B.C. Business Corporations
Act) or successor to substantially all of its undertaking on written notice.
This Agreement shall enure to the benefit of and be binding upon the parties
hereto, their heirs, executors, administrators, successors and permitted
assigns, as may be the case.



 

18.Further Acts and Assurances



 

18.1.The Company and the Consultant agree that they shall, from time to time, do
all such further acts and execute and deliver all such further documents and
assurances as shall be reasonably required in order to fully perform and carry
of this Agreement.

 



 

 



 

19.Non-Waiver of Rights



 

19.1.The parties understand and agree that no failure by the other party to
exercise any of that party’s rights, powers or privileges pursuant to this
Agreement shall operate as a waiver of the said rights, powers or privileges,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude such party from further exercising any right, power or
privilege pursuant to this Agreement.



 

20.Gender



 

20.1.In this Agreement, all references and expressions which relate to the male
gender, if applicable, shall be taken as referring to the female gender.



 

21.Recitals



 

21.1.The recitals at the beginning of this Agreement shall constitute part of
and are terms of this Agreement.



 

22.Binding Effect of Agreement



 

22.1.The above described terms and conditions are acceptable to the Consultant,
and the Consultant has indicated its agreement in the designated space of the
copy provided. The Consultant, by signing this Agreement represents and warrants
to the Company that:



 

22.1.1.The Consultant and Principal are under no contractual or other
restriction or obligation, compliance with which:



 

(i)would prevent the Consultant from accepting or otherwise limit the Services
to the Company; or

 

 

(ii)is inconsistent with the execution of this Agreement, the performance of the
Consultant’s obligations under this Agreement, or the rights of the Company
under this Agreement;



 

22.1.2.the Consultant will not bring to the Company or use in connection with
the Services any confidential or proprietary information belonging to another
person or entity without first delivering a written release regarding the use of
that information from such third-party to the Company; and



 

22.1.3.the Consultant and Principal have been afforded a reasonable opportunity
to review this Agreement with their own legal counsel prior to executing this
Agreement and have either consulted with their own legal counsel or consciously
decided not to consult with their own legal counsel, and they knowingly and
willingly enter into this Agreement with full knowledge of its meaning and
effect.

 

The Consultant and the Principal understand that by executing this Agreement,
they agree to be bound by its terms and conditions and the Consultant and
Principal are signing this Agreement freely and voluntarily having had an
opportunity to review, understand and seek legal advice as to the meaning and
effect of the above provisions.

 

23.Severability



 

23.1.The parties agree that this Agreement is divisible and separable so that,
if any provision, paragraph or subparagraph hereof shall be held to be
unreasonable, unlawful or unenforceable, such holding shall not impair the
remaining provision, paragraph or subparagraph hereof. In addition, if any
provision, paragraph or subparagraph hereof is held to be too broad or
unreasonable in duration, geographical scope or character of restriction to be
enforced, such provision, paragraph or subparagraph shall be modified to the
extent necessary in order that any such provision, paragraph or subparagraph
hereof shall be legally enforceable to the fullest extent permitted by law, and
the parties hereby expressly authorize any court of competent jurisdiction to
enforce any such provision, paragraph, subparagraph or portion thereof to the
fullest extent permitted by applicable law.



 

24.Reliance by Company



 

24.1.The Consultant acknowledges that each of the covenants and representations
set forth in this Agreement has been materially relied upon by the Company and
each of the covenants and representations contained herein has served as a
material inducement for the Company to hire the Consultant and enter into this
Agreement. A violation or breach of any of the covenants or representations set
forth in this Agreement may result in disciplinary action, including immediate
termination of consulting for just cause and without notice of termination or
pay in lieu of notice of termination.

 



 

 



 

25.Survival



 

25.1.Except as otherwise provided in this Agreement, the covenants, obligations
and provisions contained in Sections 5, 7, 10, 12, 15 and 16 and any other
provisions having effect after termination by their terms shall survive the
termination of this Agreement for any cause or reason.



 

26.Counterparts



 

26.1.This Agreement and any document executed pursuant to this Agreement may be
executed in multiple counterparts, each of which shall be an original, but all
of which shall constitute one Agreement. A photographic, photostatic, facsimile
or similar reproduction of a writing signed by a person, shall be regarded as
signed by the person for all purposes of this Agreement.



 

 

 

 

 

 

IN WITNESS WHEREOF Blue Pegasus Consulting Inc. and Peggy Wu have duly executed
this Agreement as of the effective date first above written.

 

BLUE PEGASUS CONSULTING INC.,

 



Per:     )      Peggy Wu, President  )       )    SIGNED, SEALED and DELIVERED
by Peggy Wu in the presence of:  )       )       )    Name  )       )    Address
 )  Peggy Wu    )       )       )    Occupation  )       )   





 

 



 

 

 

IN WITNESS WHEREOF the Company has indicated its agreement by the signature of
its duly appointed Officer in that respect as of the effective date first above
written.

 

 



CORVUS GOLD INC.           Per:          Signing Officer          

 

 

 

 



 

 



 

 



 

SCHEDULE "A"

 

Position

 

Principal shall serve as Chief Financial Officer to the Company

 

Reporting To

 

CEO and the Board of Directors

 

Services

 

To provide all services required of the Chief Financial Officer, including but
not limited to:

 

·Attend board meetings as requested;

 

·Hold quarterly audit committee meetings;

 

·Work with auditors during quarterly reviews and year-end audits;

 

·Ensure timely preparations of financial statements, MD&A, AIF and other filings
as applicable;

 

·Oversee internal controls of the Company; and

 

·Oversee banking and accounting process of the Company

 

 

 

 

 



 

 

 

SCHEDULE "B"

AMENDED

 

 

Effective Date

 

January 1, 2018

 

Consulting Fees

 

The Consultant shall be paid a fee of $7,500.00 per month plus applicable taxes
(currently GST). All fees are to be billed and paid on a monthly basis.

 

Business Expenses

 

The Consultant shall be reimbursed by the Company for all reasonable actually
and properly incurred by the Consultant in connection with the performance of
the Services. For all such expenses, the Consultant shall furnish to the Company
statements and vouchers as and when required by the Company.

 

Regulatory Acceptance

 

Both parties agree to seek regulatory acceptance, to the extent required to do
so.





 

Blue Pegasus Consulting Inc. and Peggy Wu have duly executed this Amendment as
of the effective date first above written.

 

 

BLUE PEGASUS CONSULTING INC.

 



Per:          Peggy Wu, President          



 

The Company has indicated its Amendment by the signature of its duly appointed
Officer in that respect as of the effective date first above written.

 





CORVUS GOLD INC.           Per:          Signing Officer          





 

 

 

 

